ORDER

PER CURIAM.
Judy Pickens (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying her Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. Movant claims that the motion court erred in denying her claims that trial counsel was ineffective in failing to: (1) call four witnesses to testify at trial; (2) object to expert testimony and other evidence; and (3) raise double jeopardy violations relating to two of her convictions. Additionally, Movant asserts that the motion court erred in denying her claim that appellate counsel was ineffective in failing to appeal the trial court’s denial of her motion for judgment of acquittal.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).